DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 and 04/10/2020 have been considered by the examiner.
Specification
The substitute specification filed 04/10/2020 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Armellin et al. (US 2003/0116247 A1 – of record), in view of Ubukata et al (US 2010/0101694 A1), in view of Barboza et al. .
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: textbox (Second groove )][AltContent: arrow][AltContent: arrow][AltContent: textbox (First groove bent portion is approximately disposed at 3/8 of the half width)][AltContent: textbox (Third groove whose inner side end is approximately disposed at ½ of the half width)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Armellin discloses a motorcycle tire comprising a directional pattern in which a rotation direction D when mounted on a vehicle is specified on a tire grounding portion, see abstract and FIG. 2. The tire has a tread pattern that is configured to have on the tire grounding portion, a first groove 11 that comprises a bent portion and extends across the tire equator, and whose both ends in the tire width direction are open to tread ends 8a and 8b; a second groove; and a third groove whose outer side end in the tire width direction opens to the tread end and whose inner side 
The first groove 11 extends in the tire rotation direction in an inclined manner so as to be substantially line-symmetric in the tire width direction about the bent portion, and the bent portion of the first groove is in a range of from 1/8 to 3/8 of the half width of the peripheral length from the tire equator, see FIG. 2 above; and the inner side end in the tire width direction of the third groove is in a range of from 1/2 to 5/8 of the half width of the peripheral length from the tire equator.
As to the defined angles (θ1, θ2, θ3, θ4, θ5) and distances a, b, and c: As depicted in FIG.2, the groove portions are disposed having substantially the same inclination, thus it is considered that θ1 ≈ θ2 ≈ θ5. And the groove portions are disposed having substantially the same pitch with respect to the circumferential direction of the tire, thus it is considered that a ≈ b ≈ c.
Armellin does not explicitly disclose modulus values of the tread rubber; or the use of a second groove that comprises a bent portion and whose both ends in the tire width direction terminated in one side surface in the tire width direction; or the claimed second groove angle and distance proportions.
Ubukata discloses a motorcycle tire suitable for realizing demonstrating appropriate durability and driving stability in accordance with inputs even if these inputs differ between running straight, cornering left and cornering right, see abstract. The tire is configured such that a central portion A of the tread rubber 11 has a larger modulus than the both adjacent side portions B1 – B2 of the tread rubbers 12 – 13, see abstract and FIG. 1. The central portion A extends from 0.15 – 0.35 times the tread width, see [0046]. Therefore, converting to percentages, ¼ - ½ of a half width is approximately 12.5% - 25% of the total tread width from the tire equator and Ubukata’s range is approximately 7.5% - 17.5% of the total tread width from the tire equator which overlaps the claimed range. Ubukata further discloses such a configuration provides sufficient durability in running straight at a relatively high speed and good gripping properties of a tread surface during high speed cornering, see [0014]-[0015].
Barboza discloses a tire suitable for improving performance and resistance to wearing, see abstract. The tire is configured to have a tread pattern that includes the use of a transversal groove 16, 116 formed on either side of the equatorial plane. The transversal groove 16 is configured to have a bent portion and end portions in the tire width direction which are terminated in one side surface in the tire width direction of the tire, see FIGS. 11-12, 15-b, 16-b, 17-b, 18-a, 18-b.
And the bent portion of the second groove is in a range of from 1/4 to 1/2 of the half width of the peripheral length from the tire equator, the inner side end in the tire width direction of the second groove is in a range of from 1/16 to 3/16 of the half width of the peripheral length from the tire equator, and the outer side end in the tire width direction of the second groove is in a range of from 5/8 to 7/8 of the half width of the peripheral length from the tire equator, see FIGS. 15-b, 16-b, 17-b, 18-a. Barboza further discloses such a transversal groove provides a better water ingress and water exit to and from the groove, see [0093].
As to the second groove angles being defined as (θ3, θ4) such that (θ1 ≈ θ2 ≈ θ3 ≈ θ5), (θ1 > θ4), and distance a, b: As discussed above, Armellin discloses the straight portions of the grooves have substantially the same inclinations. And with guidance provided by the figures, Barboza’s bent portion of groove 16 is not only differently inclined but the inclination appears to be more shallow such that θ1 > θ4. Moreover, one of ordinary skill would experimentally determine the appropriate angle for the bent portion with an expectation of success that having θ1 > θ4 would provide a better water ingress and water exit to and from the groove, as contemplated by Barboza [0093] and readily envisioned by FIGS. 15-b, 16-b, 17-b, 18-a.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread rubbers and second groove of Armellin in the claimed manner as .   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Armellin et al. (US 2003/0116247 A1 – of record), in view of Ubukata et al (US 2010/0101694 A1), in view of Barboza et al. (US 2010/0126645 A1), as applied to claim 1 above and further in view of Dairiki et al. (US 2018/0086145 A1).
Regarding claim 5, modified Armellin does not explicitly disclose the use of a shallow groove.
Dairiki discloses a motorcycle tire whose wear resistance and drainage performance are improved by refining the tread pattern, see abstract. The tread pattern includes the use of a shallow groove 5 that is disposed in the shoulder portion of the tread, see FIG. 1. It is noted, the position is consistent with a position near modified Armellin’s third groove. Dairiki discloses such a configuration improves drainage performance without reducing the wear resistance of the tire, see [0018].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Armellin in the claimed manner as taught by Dairiki to provide the tire with aforementioned benefit.
Allowable Subject Matter
Claims 2-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Armellin et al. (US 2003/0116247 A1 – of record), Ubukata et al (US 2010/0101694 A1), and Barboza et al. (US 2010/0126645 A1) while sufficient in combination for disclosing the structure of a motorcycle tire comprising a first groove, a second groove, a third groove, and a tread rubber whose central portion has a different modulus value the adjacent side portions; the prior art neither individually nor in combination teaches or reasonably suggests forming the motorcycle tire such that:  the angle of the long groove portion of the first groove is in a range of from 45° to 55°, and the angle of the short groove portion of the first groove is in a range of from 45° to 55°; the angle of the outer side groove portion of the second groove is in a range of from 45° to 55°, and the angle of the inner side groove portion of the second groove is in a range of from 15° to 25°; the angle of the third groove is in a range of from 45° to 55°; the tread pattern includes the use of a shallow groove near the third groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749